Citation Nr: 0127089	
Decision Date: 12/07/01    Archive Date: 12/11/01

DOCKET NO.  99-01 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to service connection for a low back disorder.

2. Entitlement to service connection for a left eye disorder.

3. Entitlement to service connection for hearing loss 
disability of the left ear.

4. Entitlement to service connection for bilateral tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The appellant enlisted in the Illinois Army National Guard in 
August 1983 and was discharged in June 1985.  During this 
period, he had his initial active duty for training from 
November 7, 1983 to February 24, 1984, and other periods of 
inactive duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  The appellant appeared and 
presented evidence at a personal hearing before the 
undersigned member of the Board in March 2001, held at the 
Regional Office in St. Louis, Missouri.  

The Board notes that the appellant has specifically 
indicated, both during the March 2001 personal hearing and by 
a February 1998 written statement, that he is only appealing 
the issue of service connection for a left eye disorder - not 
the right eye.  Likewise, the appellant also indicated during 
his March 2001 personal hearing, that he was only appealing 
the issue of service connection for the hearing disability of 
the left ear.  See Hearing Transcript, p. 25 (March 2001).  
Thus, the listed issues on appeal have been amended to 
accurately reflect the intentions of the appellant.  

The Board notes that the appellant, during his March 2001 
personal hearing and by a March 2001 written statement, has 
raised the issue of entitlement to service connection for a 
psychiatric disorder, to include bipolar illness, manic 
depression and PTSD, on both direct and secondary theories of 
service connection.  This issue has not been adjudicated and 
developed, and is not intertwined with the issues on appeal.  
The matter is referred to the RO for appropriate action.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994); Godfrey v. Brown, 7 
Vet. App. 398 (1995).



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appellant's claims for service 
connection for a low back disorder, a left eye disorder, 
hearing loss disability of the left ear, and bilateral 
tinnitus, has been obtained by the RO.

2.  The record contains no competent medical evidence of a 
current low back disability.

3.  A congenital left eye disorder with decreased vision was 
reported at the time of the veteran's service entry 
examination.

4.  There was no increase in severity of the pre-existing 
left eye disorder during service.

5.  There is no competent evidence of left ear hearing loss 
during service, or of a medical relationship between any 
current left ear hearing loss and the veteran's prior 
service.

6.  There is no competent evidence of tinnitus during 
service, or of a medical relationship between any current 
tinnitus and the veteran's prior service.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated 
during service, and may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2001).

2.  A left eye disorder clearly and unmistakably existed 
prior to service and, therefore, the presumption of soundness 
at entry is rebutted.  38 U.S.C.A. §§ 1111, 1137, 5107 (West 
1991 & Supp. 2001).

3.  The pre-existing left eye disorder was not aggravated by 
service.  38 U.S.C.A. §§ 1153, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.306(b) (2001).

4.  A hearing loss disability of the left ear was not 
incurred in or aggravated during service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2001).

5.  Tinnitus was not incurred in or aggravated during 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Considerations

As a preliminary matter, the Board notes that during the 
pendency of this appeal on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), (now 
codified as amended at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for benefits under laws administered 
by VA.  VCAA is applicable to all claims filed on or after 
the date of enactment or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2001); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  Apart from the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii) (none of which is applicable to the 
present appeal), VA stated that "the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise will generally be satisfied.  

Under the VCAA and implementing VA regulations, the VA has a 
duty to notify a claimant and his or her representative of 
any information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C. §§ 5102 and 
5103 (West Supp. 2001).  Second, the VA has a duty to assist 
a claimant in obtaining evidence necessary to substantiate 
his or her claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  

As explained in the Introduction, the issues before the Board 
are entitlement to service connection for a low back 
disorder, left eye disorder, hearing loss disability of the 
left ear and bilateral tinnitus.  The Board finds as to these 
issues that even though this law was enacted during the 
pendency of this appeal, and has not been considered by the 
RO, there is no prejudice to the appellant in proceeding with 
the appellant's appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The record shows that the appellant was provided adequate 
notice as to the information and evidence needed to 
substantiate his claims in letters sent to him in July, 
August and September 1997, as well as the RO's October 1998 
SOC.  The RO made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims file, 
and in fact, there are a number of private medical records in 
the file.  The appellant was offered the opportunity to 
submit additional evidence in support of his claim.  He also 
presented testimony at the March 2001 personal hearing.  The 
appellant was afforded VA examinations in August 1997.  

With regard to the back issue, at the time of the VA 
examination in August 1997, there was no medical evidence of 
a low back disorder, nor has there been any additional 
evidence submitted since the date of examination to indicate 
a current low back disability.  Thus, the Board finds there 
is no evidentiary basis to remand this claim for a VA 
examination as to this claim.  

As to service connection for a left eye disorder, there is 
in-service and post service evidence (to include the August 
1997 examination report) that the appellant had a congenital 
left eye disorder prior to service that was not aggravated by 
his service.  The Board finds no indication in the record of 
any competent (medical) evidence that the appellant's pre-
existing left eye disorder was aggravated by service.  Thus, 
the Board finds that there is no evidentiary reason to remand 
this claim for another VA examination.  

With respect to the claims of a left ear hearing loss 
disability and bilateral tinnitus, there are of record the 
appellant's service medical records and post-service medical 
records.  The appellant presented testimony at the personal 
hearing in March 2001 as well as statements at the VA 
examination in August 1997, with regard to the cause of these 
claimed disorders.  The appellant has submitted no additional 
evidence as to the alleged 1982 grenade training incident in 
service, other than his own recent recollection of that 
event.  

The Board further notes that during the August 1997 
examination, the appellant reported in-service noise exposure 
on the rifle range during 1980 and 1981; however, the 
appellant's only confirmed active service is from August 1983 
and there are audiological findings from his entrance 
examination conducted at that time.  Furthermore, during the 
August 1997 examination, the appellant gave a history of 
onset of tinnitus in 1985 or 1986, several years after his 
service discharge.  Therefore, the Board finds that there is 
no need to remand either claim for additional VA examination.  
The Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of 
information or evidence needed to substantiate these claims, 
and the Board will proceed with appellate disposition on the 
merits.  

II.  Low back disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  Also, certain chronic diseases, 
including arthritis and organic diseases of the nervous 
system, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(2001).

Although the appellant was treated one time during active 
duty for training for low back strain, there is no evidence 
of chronicity in service, or of continuity of symptoms after 
discharge.  There is medical evidence that the appellant 
received a post-service injury of the back and neck in a 
serious motor vehicle accident in approximately 1985, but 
this was not associated with any period of service.  He was 
thrown out of the back window of the automobile.  This 
incident was reported by Dr. Pentella in an April 1996 
medical report.  Dr. Pentella further noted that the 
appellant reported a subsequent history of various on-the-job 
injuries.  In any event, an August 1997 VA orthopedic 
examination revealed no low back abnormalities, and the 
impression was a normal back examination.  X- rays of the 
lumbar spine did not demonstrate any abnormalities.  
In short, the Board finds that there is no evidence of any 
current and chronic low back disability.  In the absence of 
competent medical evidence showing a current low back 
disability, the veteran's claim for service connection for 
such disorder must be denied.  As the preponderance of the 
evidence is against the veteran's claim, the provisions of 38 
U.S.C.A. § 5107(b) are not applicable.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.

III.  Left eye disorder

Every veteran is presumed to have been in sound condition 
when enrolled in service except as to defects noted at the 
time of enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
enrollment and was not aggravated by such service.  
38 U.S.C.A. §§ 1111, 1137.  It was noted at the time of the 
appellant's enlistment examination in August 1983 that he 
could not see objects at a distance of 20 feet with his left 
eye due to a congenital condition.  His visual acuity the 
left eye was less than 20/200 (whereas visual acuity in the 
right eye was 20/20).

In addition to the law and regulations pertaining to service 
connection already set forth, the law provides that a 
preexisting injury or disease will be considered to have been 
aggravated by active service and may be service connected 
where there is an increase in disability during such service 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

Clear and unmistakable evidence (obvious and or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).  

Further review of the appellant's service medical records 
reveals that the veteran was noted in November 1983 to have a 
congenital condition in the left eye which affected his 
vision.  In January 1984, he was referred to the 
ophthalmology clinic for evaluation.  Notes from the 
ophthalmology evaluation, dated in February 1984, indicate 
that findings were consistent with congenital left optic 
nerve atrophy EPTS (existed prior to service).  This resulted 
in decreased vision in the left eye.  The appellant was 
restricted from driving military vehicles and any duty 
requiring depth perception.  

The appellant submitted post-service medical records, dated 
in 1993 from Dr. Rampona, which show treatment for an injury 
to the right eye.  Visual acuity in the right eye was noted 
to be 20/20 but visual acuity in the left eye was noted to be 
only finger count at 10 feet.  An August 1997 VA visual 
examination revealed a normal eye examination, except for 
refractive error of the left eye.  The visual acuity of the 
right eye was 20/20 uncorrected; and only fingercounting in 
the left eye.  The appellant gave a history of an explosion 
in his face during service and that the vision in his left 
eye had become significantly worse since that event.  
However, the examiner specifically found no evidence of any 
prior trauma.  The final diagnosis was hyperopic refractive 
error, left eye, consistent with possible amblyopia.  The 
examiner noted that, upon discussion, the appellant had 
denied a history of lazy eye or amblyopia, but did admit that 
vision in his left eye had always been worse than in his 
right.  

Refractive error of the eye are not compensable under VA 
regulations.  See 38 C.F.R. § 3.303(c) (2001).  Moreover, the 
appellant's loss of visual acuity in the left eye was noted 
at the time of his service entrance examination and 
attributed to a congenital left eye disorder.  There is no 
competent medical evidence, either in- or post-service, that 
this pre-existing disorder increased in severity during or 
due to his brief period of active duty service.  With regard 
to the lay evidence of an explosion during the appellant's 
service, there is no evidence of any injury from an explosion 
in the service medical records.  Furthermore, the recent VA 
examination revealed no evidence of residuals of trauma.  

In the absence of competent medical evidence showing any 
increase in disability during service of the appellant's pre-
existing congenital left eye disorder, the appellant's claim 
for service connection for this disorder must be denied.  
Again, inasmuch as the preponderance of the evidence is 
against the claim, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.  See Gilbert v. Derwinski, 1 Vet. App. at 
55.

IV.  Hearing loss of the left ear and tinnitus

As discussed, in order to establish service connection for a 
claimed disability the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2001).  These provisions also apply 
to active duty for training.  Service connection may also be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Hensley v. Brown, 5 Vet. App. 155, 159 
(1993); Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

In order to prevail on the issue of service connection on the 
merits, "there must be medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza [v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (table)]; see also Heuer v. Brown, 
7 Vet. App. 379, 384 (1995); Grottveit [v. Brown, 5 Vet. App. 
91, 93 (1993)]." Hickson v. West, 12 Vet. App. 247, 253 
(1999).

With regard to a claim for hearing loss disability, it is 
noted that the threshold for normal hearing is from zero to 
20 decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  For the purpose of applying VA regulations, impaired 
hearing will be considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2001).  Based on the findings of the August 
1997 VA audiological examination, the appellant does have a 
current hearing loss disability in his left ear.  Objective 
findings from that August 1997 VA examination also support a 
finding of tinnitus.  

As noted, in order to prevail on a claim of service 
connection, there must also be evidence of inservice 
incurrence or aggravation of a disease or injury, and of a 
link, or nexus, between any current disability and the prior 
period of service or any incident thereof.  The appellant 
contended during his August 1997 VA examination and at his 
personal hearing in March 2001 that his current left ear 
hearing loss and tinnitus were the result of in-service noise 
exposure from a firing range in 1980 or 1981 and the 
explosion of an artificial grenade in 1982.  Neither of these 
claimed events has been corroborated by official military 
records or lay evidence.  The only evidence of these events 
is the veteran's own recollection.  It is noted that these 
events allegedly occurred prior to 1983.  The veteran's only 
confirmed National Guard service is from November 7, 1983 
until June 13, 1985, with confirmed active duty for training 
from November 1983 to February 1984.  

Even if the appellant did have prior service as he has 
claimed, his service entrance examination report for what was 
shown on official orders as his initial period of active duty 
for training in the Illinois Army National Guard, indicated 
normal hearing with no evidence of tinnitus or any other ear 
disorder.  Furthermore, there is no indication in the 
appellant's service medical records of any complaint of 
impaired hearing or tinnitus.  Nor is there any evidence of 
any injury or complaint resulting from exposure to an 
artificial grenade explosion while in training.  In addition, 
it is noted that the appellant has stated that his tinnitus 
did not begin until sometime in 1985 or 1986.  

Thus the Board finds that there is no medical evidence, or 
corroborating service records or lay evidence to support the 
appellant's recollection of pre-1983 in-service events with 
regard to showing incurrence or aggravation of a disease or 
injury in service, or of showing a link between his current 
disabilities and an incident of service.  Accordingly, the 
claims for service connection for a hearing loss of the left 
ear and bilateral tinnitus must be denied.  As the 
preponderance of the evidence is against the veteran's 
claims, the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable.  See Gilbert v. Derwinski, 1 Vet. App. at 55.


ORDER

Service connection for a low back disorder is denied.

Service connection for a left eye disorder is denied.

Service connection for hearing loss disability of the left 
ear is denied.

Service connection for bilateral tinnitus is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 


